DETAILED ACTION
	This action is a response to the communication received on 4/19/2021. Examiner acknowledges the amendments made to claims 1, 2, 4, 8-14, and 16-21; the cancellation of claims 6, 7, and 15; and the addition of claims 22-24. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment has overcome the 101 rejection of claim 1.
Applicant’s arguments, see pages 10-19, filed on 4/19/2021, with respect to the prior art rejection of claim 1 have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 8-14, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of optimizing a planned dose distribution of an intensity modulated proton therapy plan by minimizing a total objective value including the nominal dose distribution, the setup error dose distribution, and
Claims 2-5 and 8-14 are dependent on allowed matter from claim 1 and are thus allowed. 

 In regards to claim 17, the prior art of record does not teach or suggest a system, as claimed by Applicant, that includes a robustness optimizer that is configured to optimize a planned dose distribution of an intensity modulated proton therapy plan by minimizing a total objective value including the nominal dose distribution, the setup error dose distribution, and the dose distribution for the at least one of the internal organ movement or the internal organ deformation, producing optimized beam parameters.
Claims 16, 18 19, and 20 are dependent on allowed matter from claim 17 and are allowed.
In regards to claim 21, the prior art of record does not teach or suggest a non-transitory computer readable medium that causes a processor to execute a series of steps, as claimed by Applicant, where the processor is configured to optimize a planned dose distribution of an intensity modulated proton therapy based on the nominal dose distribution, the setup error distribution, and the dose distribution for the anticipated movement and the expected deformation.
Claims 22-24 are dependent on allowed matter from claim 21 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791